PROVOSTY, O. J.
(dissenting). The majority opinion on rehearing interprets the ordinance as allowing automobiles for hire to stand like other automobiles, provided it be not at an adopted, habitual, or regular, place, or stand. This extracts the teeth of the ordinance. In this toothless condition the cabmen will, I assume, have no quarrel with it. But the declared object of the ordinance being to prevent the streets in question from becoming congested, the majority opinion appears to me to be founded on what appears to me to be a mistaken idea — that standing on the street will congest the street more if habitually at one place than if not habitually at one place. I will add that not a word in the evidence shows that what the accused were convicted of was of habitually standing in one place; and that if in reality what they were prosecuted for was merely for standing on the street, and not for habitually standing at one place, the city authorities will I hope “have a heart” and let them off.
I respectfully dissent.